                                                        Brent R. Cole
                                                        Law Office of Brent R. Cole, P.C.
                                                        821 N Street, Suite 208
                                                        Anchorage, AK 99501
                                                        (907) 277-8001
                                                        info@akcolelaw.com
                                                        brent@akcolelaw.com

                                                        Attorneys for Precision Cranes, Inc.

                                                                               IN THE UNITED STATES DISTRICT COURT

                                                                                      FOR THE DISTRICT OF ALASKA

                                                        UNITED STATES OF AMERICA for the )
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        use and benefit of PRECISION CRANES, )
                                                        INC., an Alaska corporation,            )
                                                                                                )
                                                                     Plaintiff,                 )
                             Anchorage, Alaska 99501




                                                                                                )
                              821 N Street, Suite 208


                               (907) 277-8002 fax




                                                               vs.                              )
                                 (907) 277-8001




                                                                                                )
                                                        TESTER DRILLING SERVICES, INC., an )
                                                        Alaska corporation; TRAVELERS           )
                                                        CASUALTY AND SURETY CO. OF              )
                                                        AMERICA, a Connecticut corporation; and )
                                                        LIBERTY MUTUAL INSURANCE                )
                                                        COMPANY, a Massachusetts corporation )
                                                        (Bond #106721293)                       )
                                                                                                             )   Case No.: 4:18-cv-00019-JMK
                                                                                                             )
                                                                        Defendant.

                                                                                            AMENDED COMPLAINT

                                                                Plaintiff United States of America for the use and benefit of Precision Cranes, Inc.,

                                                        (“Precision”) by and through counsel of record and for its Complaint against Tester Drilling

                                                        Services, Inc. (“Tester”), Travelers Casualty and Surety Co. of America (“Travelers”), and

                                                        Liberty Mutual Insurance Company (“Liberty”), alleges, states, and claims as follows:




                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  1 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        1 of 9
                                                                                  I. PARTIES, JURISDICTION, AND VENUE

                                                                1.      Plaintiff United States of America is a party to this action pursuant to the

                                                        requirements of 40 U.S.C. § 3133 (b)(3)(A).

                                                                2.      Plaintiff Precision Cranes, Inc., is an Alaska corporation with its principal

                                                        place of business in North Pole, Alaska, in good standing, having paid all taxes and filed

                                                        all reports which are prerequisite to its right to bring this action.

                                                                3.      Tester Drilling Services, Inc., is an Alaska corporation with its principal

                                                        place of business in Anchorage, Alaska.
LAW OFFICE OF BRENT R. COLE, P.C.




                                                                4.      On information and belief, Defendant Travelers Casualty and Surety Co. of

                                                        America is a Connecticut corporation with its principal place of business in Hartford,
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                               (907) 277-8002 fax
                                 (907) 277-8001




                                                        Connecticut.

                                                                5.      On information and belief, Defendant Liberty Mutual Insurance Company is

                                                        a Massachusetts corporation with its principal place of business in Boston, Massachusetts.

                                                                6.      Upon removal from state court by Unit, Travelers, and Liberty pursuant to

                                                        28 U.S.C. § 1446(a), this court has jurisdiction.

                                                                7.      Venue is appropriate in in accordance with 28 U.S.C. § 1446(b)(3) in

                                                        Fairbanks, Alaska.

                                                                                           II. STATEMENT OF FACTS

                                                                8.      Precision hereby re-alleges the allegations made in paragraphs 1-7 above and

                                                        further states and alleges as follows.

                                                                9.      The United States of America (“Government”) and Unit-ASRC

                                                        Construction, LLC, (“Unit”) entered into a contract (the “Prime Contract”) for the

                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  2 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        2 of 9
                                                        construction of the Long-Range Discrimination Radar Construction Package No. 1,

                                                        Mission Control Facility (the “Project”) at Clear Air Force Base, Alaska.

                                                                10.     On or about May 2, 2017, Unit, as prime contractor, and Travelers and

                                                        Liberty, as sureties, executed Payment Bond No. 106721293 guaranteeing full payment to

                                                        persons or entities that supplied labor and/or materials in connection with the Project. The

                                                        penal sum of the bond is $112,949,720. A true and accurate copy of the payment bond is

                                                        attached as EXHIBIT 1.

                                                                11.     On or about July 7, 2017, Unit entered into a subcontract with Tester whereby
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Tester agreed to conduct drilling work under the Prime Contract.

                                                                12.     In order to perform its duties under the subcontract with Unit, Tester hired
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                               (907) 277-8002 fax
                                 (907) 277-8001




                                                        Precision. Tester entered into a subcontract (Subcontract No. TDSI-165302) with Precision

                                                        whereby Precision agreed to provide crane services to support the installation of eight

                                                        36”X300’ deep water wells. A true and correct copy of Tester’s subcontract with Precision

                                                        is attached as EXHIBIT 2.

                                                                13.     From July 28, 2017, through October 18, 2017, Precision provided

                                                        equipment, labor, services, and materials pursuant to the Subcontract with Tester.

                                                                14.     Precision presented Tester on repeated occasions amounts owed under the

                                                        Subcontract and Tester has not paid any amounts owed under the Subcontract.

                                                                15.     On or about December 1, 2017, Precision provided notice to Unit, Travelers,

                                                        and Liberty for the unpaid amounts owed by Tester.




                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  3 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        3 of 9
                                                                16.     Precision was contacted by Travelers and later provided documentation to

                                                        support its claim for unpaid services under the Subcontract.

                                                                17.     Travelers and Liberty denied without substantive investigation Precision’s

                                                        claim stating that “[i]t appears that the labor and materials furnished by Precision did not

                                                        advance construction of the project covered by the bond[.]” A true and correct copy of the

                                                        denial letter from Travelers is attached as EXHIBIT 3.

                                                                18.     Precision incurred damages in an amount not less than $575,827.31 for

                                                        equipment, materials, labor and services provided to Tester including the rental,
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        mobilization, and demobilization of two cranes, crew, and service truck.

                                                                19.     Precision has made repeated demands for payment from Tester for the
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                               (907) 277-8002 fax
                                 (907) 277-8001




                                                        damages described in Paragraph eighteen (18) above. Tester has failed to adequately

                                                        respond to Precision’s demands.

                                                                                             III. CAUSES OF ACTION

                                                                                                 COUNT I
                                                                                            PAYMENT BOND CLAIM

                                                                20.     Precision re-alleges and fully incorporates the statements made in Paragraphs

                                                        1 through 19 and further states and alleges as follows:

                                                                21.     The project for which Precision provided labor and materials is a federal

                                                        construction contract, which required Unit to furnish a payment bond pursuant to 40 U.S.C.

                                                        § 3131 et seq. (the “Miller Act”).

                                                                22.     More than 90 days, but less than one year, has elapsed since Precision last

                                                        performed work on the Project.


                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  4 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        4 of 9
                                                                23.     Precision presented Unit, Travelers, and Liberty with notice of its claim

                                                        within the period of time required by 40 U.S.C. §§ 3133(b)(2).

                                                                24.     Travelers and Liberty have denied Precision’s claim against the bond.

                                                                25.     Despite Precision’s demands, neither Tester, Travelers, nor Liberty have paid

                                                        the amounts owed Precision under its Subcontract.

                                                                26.     In accordance with the terms of the payment bond and the Miller Act at 40

                                                        U.S.C. §§ 3131, et. seq, Travelers and Liberty are liable to Precision for the principal sum

                                                        not less than $$575,827.31 representing unpaid amounts Precision is owed by Tester.
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Precision is entitled to recovery against the bond.

                                                                                              COUNT II
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208




                                                                                     BREACH OF EXPRESS CONTRACT
                               (907) 277-8002 fax
                                 (907) 277-8001




                                                                27.     Precision re-alleges and fully incorporates the statements made in Paragraphs

                                                        1 through 26 above and further states and alleges as follows:

                                                                28.     Precision and Tester entered into a subcontract under which Precision agreed

                                                        to supply certain equipment, labor, materials and services for the Project and Tester agreed

                                                        to pay Precision for that work.

                                                                29.     Precision supplied the equipment, labor, materials, and services required by

                                                        Precision’s subcontract with Tester, which equipment, labor, materials, and services were

                                                        accepted by Tester and incorporated into the Project, but Tester has failed to pay Precision

                                                        in full for the equipment, labor, materials, and services performed.

                                                                30.     Tester’s failure and/or refusal to pay Precision in full, constitutes a breach of

                                                        the parties’ subcontract.


                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  5 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        5 of 9
                                                                31.     As a direct and proximate result of the breach, Precision has incurred

                                                        damages plus interest more than $100,000 in an amount to be proven at trial.

                                                                                         COUNT III
                                                                      BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
                                                                                     AND FAIR DEALING

                                                                32.     Precision re-alleges and fully incorporates the statements made in Paragraphs

                                                        1-31 above and further states and alleges as follows:

                                                                33.     All contracts in Alaska have an implied covenant of good faith and fair

                                                        dealing.
LAW OFFICE OF BRENT R. COLE, P.C.




                                                                34.     The Miller Act required Unit to furnish a payment bond for the protection of

                                                        all persons, including Precision, supplying labor and material in carrying out the work
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                               (907) 277-8002 fax
                                 (907) 277-8001




                                                        provided for in the prime contract with the Government. UNIT furnished a payment bond

                                                        executed by the sureties Travelers and Liberty.

                                                                35.     Precision was an intended third-party beneficiary of the payment bond

                                                        executed by the sureties Travelers and Liberty.

                                                                36.     By agreeing to execute a payment bond and act as sureties on the Project,

                                                        Travelers and Liberty owed a duty of good faith and fair dealing to Precision.

                                                                37.     Travelers and Liberty owed Precision a duty to act reasonably in response to

                                                        Precision’s payment bond claim.

                                                                38.     Travelers and Liberty had a duty under state and federal law to perform an

                                                        independent investigation of Precision’s payment bond claim.




                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  6 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        6 of 9
                                                                39.     Travelers and Liberty breached the duty of good faith and fair dealing owed

                                                        to Precision by failing to act reasonably in response to Precision’s payment bond claim, by

                                                        failing to perform an independent investigation of Precision’s payment bond claim, by

                                                        relying without question on Unit’s position that payment was not due because “it appears

                                                        that the labor and materials furnished by Precision did not advance construction of the

                                                        project covered by the bond”, by failing to maintain a diary to manage the claim process,

                                                        by failing to note the information Unit provided to them was false and, instead, relied on it

                                                        to deny the claim, by failing to request documentation from sources other than Unit, and
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        by failing to leverage internal resources to investigate the false legal theory being proffered

                                                        by Unit.
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                               (907) 277-8002 fax
                                 (907) 277-8001




                                                                40.     Travelers and Liberty breached the duty of good faith and fair dealing owed

                                                        to Precision by denying Precision’s payment bond claim without reasonable basis.

                                                                41.     Travelers’ and Liberty’s breaches of the duty of good faith and fair dealing

                                                        caused Precision to suffer damages in excess of $100,000.

                                                                42.     Traveler’s and Liberty’s failure to properly investigate Precision’s Miller Act

                                                        claim, and instead summarily denying the claim without meaningful investigation and with

                                                        bad faith motive, was a willful and/or reckless dereliction of their duties under the Miller

                                                        Act and its payment bond, and outrageous conduct entitling Precision to punitive damages.




                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  7 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        7 of 9
                                                                                            IV. PRAYER FOR RELIEF

                                                                Wherefore, having fully alleged its claim herein, Precision respectfully prays for the

                                                        following relief:

                                                                1.      For judgment against Tester and in favor of Precision;

                                                                2.      For an award of damages for Precision against Tester in excess of $100,000,

                                                        the exact amounts to be proven at trial;

                                                                3.      For reasonable attorneys’ fees against Tester as allowed by the applicable

                                                        rules and regulations, statutes, civil rules, and the parties’ subcontract;
LAW OFFICE OF BRENT R. COLE, P.C.




                                                                4.      For a judgment against Travelers and Liberty and in favor of Precision.

                                                                5.      For an award of damages against Travelers and Liberty as sureties on the
                             Anchorage, Alaska 99501
                              821 N Street, Suite 208


                               (907) 277-8002 fax
                                 (907) 277-8001




                                                        bond in excess of $100,000 the exact amount to be proven at trial;

                                                                6.      For an award of punitive damages against Travelers and Liberty as sureties

                                                        for reckless and willful failure to comply with their lawful duties under law;

                                                                7.      For pre- and post-judgment interest as allowed by the applicable statutes and

                                                        civil rules;

                                                                8.      For costs as allowed by the applicable statutes and civil rules; and

                                                                9.      For all such other and further relief as the Court deems just and equitable.

                                                                DATED this ____ day of November, 2020, at Anchorage, Alaska.

                                                                                                          LAW OFFICE OF BRENT R. COLE, P.C.
                                                                                                          Attorneys for Precision Crane, Inc.


                                                                                                          By:     s/ Brent R. Cole
                                                                                                                  Brent R. Cole
                                                                                                                  AK State Bar No. 8606074

                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  8 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        8 of 9
                                                        CERTIFICATE OF SERVICE

                                                        This is to certify that on this ___ day of November, 2020, a
                                                        copy of the foregoing document was served
                                                        electronically on the following party:

                                                        Travelers Casualty and Surety Co. of America and
                                                        Liberty Mutual Insurance Company
                                                        Ceslie A. Blass
                                                        Carney Badley Spellman, P.S.
                                                        701 Fifth Avenue, Suite 3600
                                                        Seattle, WA 98104
                                                        (206) 622-8020
                                                        blass@carneylaw.com

                                                        Matthew T. Findley
                                                        Ashburn & Mason, P.C.
                                                        1227 West Ninth Avenue, Suite 200
                                                        Anchorage, Alaska 99501
                                                        Phone: 907-276-4331
                                                        matt@anchorlaw.com


                                                        Unit-ASRC
LAW OFFICE OF BRENT R. COLE, P.C.




                                                        Michael C. Geraghty, ABA 7811097
                                                        Craig Rusk Pro Hac Vice
                                                        Oles Morrison Rinker & Baker LLP
                                                        601 West Fifth Avenue, Suite 900
                                                        Anchorage, Alaska 99501-2154
                                                        Ph: (907) 258-0106
                             Anchorage, Alaska 99501




                                                        Fax: (907) 258-5519
                              821 N Street, Suite 208


                               (907) 277-8002 fax




                                                        Email: Geraghty@OLES.com
                                                        Email: Rusk@OLES.com
                                 (907) 277-8001




                                                        Tester Drilling Services, Inc.
                                                        David M. Freeman, ABA 7808066
                                                        Holmes Weddle & Barcott, P.C.
                                                        701 West 8th Avenue, Suite 700
                                                        Anchorage, Alaska 99501
                                                        Ph: (907) 274-0666
                                                        Fax: (907) 277-4657
                                                        Email: dfreeman@hwb-law.com



                                                        By         s/ Brent R. Cole




                                                        First Amended Complaint
                                                        Precision Cranes, Inc. v. Tester Drilling Services, Inc. et al.; 4:18-cv-00019-JMK
                                                           Case
                                                        Page  9 of 94:18-cv-00019-JMK Document 82 Filed 11/25/20 Page                        9 of 9
